Per Curiam.

Relator contends that his application for a permit was denied by respondent for the reason that the Kettering ordinance, supra, zoned his property “residential” without notice and that by virtue of such legislative action he was prohibited from taking an effective administrative appeal.
Relator made no application for a variance before filing this action. Because he did not exhaust the administrative remedies available to him, mandamus is not available.
R. C. 519.18 provides that upon annexation of township territory to an existing municipal corporation, the zoning regulations then in effect remain in full force until the legislative authority of the city adopts either the existing zoning regulations or new regulations. At no time, either before or after annexation, was the classification of relator’s land modified from “R-l.”
Further, relator has failed to show that the chief building inspector is under a clear legal duty to issue the building permit.
The judgment of the Court of Appeals, denying the writ of mandamus, is affirmed.

Judgment affirmed.

0’Neill, C. J., Schneider, Herbert, Duncan, StepheNsoN, SterN and Leach, JJ., concur.
Stephenson, J., of the Fourth Appellate District, sitting for CORRIGAN, J.